Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 1 of 13                      PageID 157


                                                                                           S877M-00019
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

A.S., BY HER NEXT FRIEND
AND MOTHER, JANIELE REID,
and, JANIELE REID, individually,

       Plaintiffs,
                                                              Case No.: 2:19-cv-02056-JTF
v.                                                            JURY DEMANDED

SHELBY COUNTY BOARD OF EDUCATION,
and, GREG MCCULLOUGH,
in his individual and official capacities,

      Defendants.
______________________________________________________________________________

  DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES AND
                             INJUNCTIVE RELIEF
______________________________________________________________________________

       Defendants, Shelby County Board of Education and Greg McCullough (collectively,

“Defendants”), by and through undersigned counsel, provide their Answer to Plaintiff’s

Complaint for Damages and Injunctive Relief (“the Complaint”) as follows:

                                 NATURE OF THE ACTION

       1.      Defendants deny that Plaintiffs are entitled to relief under any of the laws cited in

Paragraph 1 of the Complaint.

                                            PARTIES

       2.      Defendants admit the averments set forth in Paragraph 2 of the Complaint.

       3.      Defendants admit the averments set forth in Paragraph 3 of the Complaint.

       4.      Defendants admit the averments set forth in Paragraph 4 of the Complaint.

       5.      Defendants admit the averments set forth in Paragraph 5 of the Complaint.
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 2 of 13                      PageID 158



                                 JURISDICTION AND VENUE

       6.      Defendants deny that this Court has jurisdiction over this action under 42 U.S.C. §

1983, pursuant to the Court’s Order Granting in Part and Denying in Part Defendants’ Motion to

Dismiss (ECF No. 32). Defendants admit the remaining averments set forth in Paragraph 6.

       7.      Defendants admit that venue is proper with this Court, and that Defendant Shelby

County Board of Education (“SCBE”) is a government entity doing business in this judicial

district within the meaning of 28 U.S.C. § 1391(c). Defendants deny the remaining allegations

set forth in Paragraph 7 as stated.

       8.      The averments set forth in Paragraph 8 are not directed at these Defendants, and

therefore no response is required. The averments set out in Paragraph 8 are nothing more than

Plaintiff’s isolated quotes from the various cited cases.

                                      FACTUAL HISTORY

       9.      Defendants admit that Plaintiff A.S. is currently enrolled at Central High School.

       10.     Defendants are without knowledge or information sufficient to admit or deny the

averments set forth in Paragraph 10 of the Complaint. Therefore, these averments are denied.

       11.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of all averments set forth in Paragraph 11 of the Complaint. Therefore, these averments

are denied, except these Defendants admit that Plaintiff A.S.’s mobility is impaired.

       12.     Defendants admit the averments set forth in Paragraph 12 of the Complaint.

       13.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 13 of the Complaint.           Therefore, these

averments are denied.

       14.     Defendants are without sufficient knowledge or information to form a belief as to



                                                      2
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 3 of 13                   PageID 159



the truth of the averments set forth in Paragraph 14 of the Complaint.           Therefore, these

averments are denied.

       15.    Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 15 of the Complaint.           Therefore, these

averments are denied.

       16.    Defendants admit that Plaintiff A.S. utilizes “Audio/Video devices” during class

sessions at Central High School. Defendants are without sufficient knowledge or information to

form a belief as to the truth of the remaining averments as stated in Paragraph 16. Therefore,

these remaining averments are denied.

       17.    Defendants admit that Plaintiff A.S. receives a yearly Individualized Education

Plan (“IEP”) to facilitate her Free and Appropriate Public Education (“FAPE”). Defendants are

without sufficient knowledge or information to form a belief as to the truth of the averments set

forth in Paragraph 17 of the Complaint. Therefore, these averments are denied.

       18.    Defendants deny the allegations as stated in Paragraph 18 of the Complaint.

       19.    Defendants deny the allegations as stated in Paragraph 19 of the Complaint.

       20.    Defendants admit that during the 2015-2016 school year, Plaintiff A.S. was an 8th

grade student at Snowden Elementary School, and that Plaintiff A.S. was provided an IEP.

Defendants deny the remaining allegations as stated in Paragraph 20 of the Complaint.

       21.    Defendants deny the allegations as stated in Paragraph 21 of the Complaint.

       22.    Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 22 of the Complaint.           Therefore, these

averments are denied.

       23.    Defendants deny the allegations set forth in Paragraph 23 of the Complaint.



                                                   3
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 4 of 13                        PageID 160



       24.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 24 of the Complaint.            Therefore, these

averments are denied.

       25.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 25 of the Complaint.            Therefore, these

averments are denied.

       26.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 26 of the Complaint.            Therefore, these

averments are denied.

       27.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 27 of the Complaint.            Therefore, these

averments are denied.

       28.     Defendants admit that Plaintiffs produced a report from the United States

Department of Education Office for Civil Rights as an exhibit to their Complaint, but Plaintiff’s

synopsis of the report is incomplete and inaccurate as stated, and is therefore denied.

       29.     Defendants admit the averments set forth in Paragraph 29 of the Complaint.

       30.     Defendants are without sufficient knowledge or information to form a belief as to

the truth of the statement “Plaintiff A.S. learned that a majority of external building doors that

provided access for handicapped individuals would routinely remain locked during school

hours,” and therefore denies these allegations. The remaining allegations set forth in Paragraph

30 of the Complaint are denied as stated.

       31.     Defendants deny the allegations set forth in Paragraph 31 of the Complaint.

       32.     Defendants admit that Defendant McCullough provided Plaintiff Reid with his



                                                     4
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 5 of 13                 PageID 161



personal cell phone number in the event of emergencies. The remaining averments set forth in

Paragraph 32 of the Complaint are denied as stated.

       33.    Defendants deny the allegations set forth in Paragraph 33 of the Complaint.

       34.    Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 34 of the Complaint.         Therefore, these

averments are denied.

       35.    Defendants deny the allegations as stated in Paragraph 35 of the Complaint.

       36.    Defendants deny the allegations as stated in Paragraph 36 of the Complaint.

       37.    Defendants deny the allegations as stated in Paragraph 37 of the Complaint.

       38.    Defendants are without sufficient knowledge or information to form a belief as to

the truth of the averments set forth in Paragraph 38 of the Complaint.         Therefore, these

averments are denied.

       39.    Defendants deny the allegations as stated in Paragraph 39 of the Complaint.

       40.    Defendants deny the allegations as stated in Paragraph 40 of the Complaint.

       41.    Defendants deny the allegations as stated in Paragraph 41 of the Complaint.

       42.    Defendants deny the allegations as stated in Paragraph 42 of the Complaint.

       43.    Defendants deny the allegations as stated in Paragraph 43 of the Complaint.

       44.    Defendants deny the allegations as stated in Paragraph 44 of the Complaint.

       45.    Defendants deny the allegations as stated in Paragraph 45 of the Complaint.

       46.    Defendants deny the allegations as stated in Paragraph 46 of the Complaint.

       47.    Defendants deny the allegations as stated in Paragraph 47 of the Complaint.

       48.    Defendants deny the allegations as stated in Paragraph 48 of the Complaint.

       49.    Defendants deny the allegations as stated in Paragraph 49 of the Complaint.



                                                      5
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 6 of 13                      PageID 162



       50.     Defendants deny the allegations as stated in Paragraph 50 of the Complaint.

       51.     Defendants deny the allegations as stated in Paragraph 51 of the Complaint.

       52.     Defendants admit that efforts were made to voluntarily resolve the greivances

raised in Plaintiff Reid’s second OCR complaint.          The remaining allegations set forth in

Paragraph 52 of the Complaint are denied.

       53.     Defendants admit that there is an OCR letter to Plaintiff Reid dated August 30,

2018, but Plaintiff’s synopsis of the letter is incorrect and incomplete, and is therefore denied.

       54.     Defendants deny the allegations as stated in Paragraph 54 of the Complaint.

       55.     Defendants deny the allegations as stated in Paragraph 55 of the Complaint.

       56.     Defendants deny the allegations as stated in Paragraph 56 of the Complaint.

       57.     Defendants deny the allegations as stated in Paragraph 57 of the Complaint.

       58.     Defendants deny the allegations as stated in Paragraph 58 of the Complaint.

       59.     Defendants deny the allegations set forth in Paragraph 59 of the Complaint, and

specifically deny the allegations in each subparagraph listed as “a” through “j” set forth therein.



                             COUNT ONE
 VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973 AGAINST
                           DEFENDANT SCS

       60.      Defendants incorporate by reference each and every response to Paragraphs 1–59

of the Complaint as if fully set forth herein.

       61.     Admitted.

       62.     Admitted.

       63.     Defendants deny the averments as stated in Paragraph 63 of the Complaint.

       64.     Defendants deny the allegations set forth in Paragraph 64 of the Complaint.



                                                      6
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 7 of 13                  PageID 163



       65.     Defendants deny the allegations set forth in Paragraph 65 of the Complaint.



                             COUNT TWO
       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT AGAINST
                           DEFENDANT SCS

       66.     Defendants incorporate by reference each and every response to Paragraphs 1–65

of the Complaint as if fully set forth herein.

       67.     Admitted.

       68.     Admitted.

       69.     Admitted.

       70.     Admitted.

       71.     Defendants deny the allegations set forth in Paragraph 71 of the Complaint.

       72.     Defendants deny the allegations set forth in Paragraph 72 of the Complaint.

       73.     Defendants deny the allegations set forth in Paragraph 73 of the Complaint.

       74.     Defendants deny the allegations set forth in Paragraph 74 of the Complaint.



                           COUNT THREE
  VIOLATION OF THE CIVIL RIGHTS ACT OF 1983 AGAINST DEFENDANT SCS
                   AND DEFENDANT MCCULLOUGH


                        DEFENDANTS’ FIRST MOTION TO STRIKE

       The claims set forth in Paragraphs 75–82 of the Complaint seek relief under 42 U.S.C. §

1983. Pursuant to this Court’s Order Granting in Part and Denying in Part Defendants’ Motion

to Dismiss (ECF No. 32), each of the claims set forth in Paragraphs 75–82 of the Complaint have

been dismissed from this cause, and therefore, should be stricken from the Complaint pursuant to

Rule 12(f) of the Federal Rules of Civil Procedure.

                                                      7
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 8 of 13                  PageID 164



                              COUNT FOUR
 PLAINTIFF A.S.’S CLAIM OF RETALIATION FOR REPORTING VIOLATIONS OF
   THE REHABILITATION ACT AND AMERICANS WITH DISABILITIES ACT
                        AGAINST DEFENDANT SCS

       83.     Defendants incorporate by reference each and every foregoing response to

Paragraphs 1–82 of the Complaint as if fully set forth herein.

       84.     Defendants deny the allegations as stated in Paragraph 84 of the Complaint.

       85.     Defendants deny the allegations as stated in Paragraph 85 of the Complaint.

       86.     Defendants deny the allegations set forth in Paragraph 86 of the Complaint.

       87.     Defendants deny the allegations set forth in Paragraph 87 of the Complaint.

       88.     Defendants deny the allegations set forth in Paragraph 88 of the Complaint.



                             COUNT FIVE
 PLAINTIFF REID’S CLAIM OF RETALIATION FOR REPORTING VIOLATIONS OF
    THE REHABILITATION ACT AND AMERICANS WITH DISABILITIES ACT
                       AGAINST DEFENDANT SCS

       89.     Defendants incorporate by reference each and every foregoing response to

Paragraphs 1–88 of the Complaint as if fully set forth herein.

       90.     Defendants deny the allegations set forth in Paragraph 90 of the Complaint.

       91.     Defendants deny the allegations set forth in Paragraph 91 of the Complaint.

       92.     Defendants deny the allegations set forth in Paragraph 92 of the Complaint.

       93.     Defendants deny the allegations set forth in Paragraph 93 of the Complaint.

       94.     Defendants deny the allegations set forth in Paragraph 94 of the Complaint.



       Defendants deny that Plaintiffs are entitled to any damages whatsoever for any of the

alleged injures described in Paragraphs “A” through “G” of the Complaint.



                                                    8
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 9 of 13                    PageID 165



       Defendants join in Plaintiff’s demand for a jury trial.

       All allegations set forth in Plaintiff’s Complaint not hereinabove expressly admitted,

explained, or denied are hereby specifically denied by these Defendants.



                                  AFFIRMATIVE DEFENSES

       Defendants hereby specifically assert the following affirmative defenses:

       1.      Defendants specifically aver that Plaintiffs’ Complaint fails to state a claim upon

which relief can be granted, and is therefore subject to dismissal pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

       2.      Defendants deny that they are liable to the Plaintiffs under any theory of law for

any amount sued for or demanded by Plaintiffs, for the costs of this cause, or for any other

amount.

       3.      To the extent the facts as developed indicate that exhaustion of administrative

remedies is required with respect to Plaintiffs’ remaining claims for relief under Section 504 of

the Rehabilitation Act and Title II of the ADA, Defendants demand that exhaustion be required

and that these remaining claims be dismissed.

       4.      Plaintiff’s claims against Defendant McCullough, “in his individual and official

capacit[y],” are without merit and should be dismissed. To the extent that Plaintiffs allege that

Defendant McCullough acted intentionally, Defendants aver that there is no respondeat superior

liability for intentional torts. Defendant McCullough cannot be held independently liable for any

of the acts alleged in Plaintiff’s Complaint.

       5.      Defendants assert that, to the extent this suit seeks recovery for any alleged tort

committed by these Defendants, such claims are barred by the immunity provided by the



                                                     9
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 10 of 13                      PageID 166



 Tennessee Governmental Tort Liability Act. Specifically, Tennessee Code Annotated Section

 29-20-205(2) of the Tennessee Governmental Tort Liability Act provides immunity against a

 governmental entity for the negligence, deprivation of civil rights, and infliction of emotional

 distress claims that Plaintiffs in this case have brought against Defendant SCBE.

        6.      Plaintiff Reid’s individual claim of retaliation set forth in Count V of the

 Complaint should be dismissed with prejudice, as this claim is time-barred by the statute of

 limitations. Plaintiff Reid claims that “[b]etween November 4, 2015 and November 7, 2015,”

 SCBE retaliated against her for reporting violations of the Rehabilitation Act and the Americans

 with Disabilities Act (“ADA”). (ECF No. 1, p. 6, ¶ 23). The Sixth Circuit has held that these

 Acts have a similar scope and aim; for purposes of retaliation analysis, cases construing either

 Act are generally applicable to both. Andrews v. Ohio, 104 F.3d 803, 807 (6th Cir. 1997);

 accord Burns v. City of Columbus, 91 F.3d 836, 842 (6th Cir. 1996). “Because there is no statute

 of limitations under the ADA, courts must borrow a statute of limitations from the most

 analogous state cause of action.” McCormick v. Miami Univ., 693 F.3d 654, 663 (6th Cir. 2012).

 The same statute of limitations will apply to claims under Title II of the ADA and Section 504 of

 the Rehabilitation Act. Id. at 664. Federal courts in Tennessee have concluded that the “most

 analogous” state law is Tennessee’s personal injury statute of limitations for filing a civil rights

 case, which is one year. See I.L. v. Knox Cty. Bd. of Educ., 257 F. Supp. 3d 946, 964 (E.D. Tenn.

 2017); Messner v. Hickman Cty., No. 1:11-cv-0059, 2013 U.S. Dist. LEXIS 81768, at *8 (M.D.

 Tenn. June 11, 2013); Marks v. State Admin. Office of the Courts, No. 3:06-cv-01208, 2013 U.S.

 Dist. LEXIS 14990, at *25 (M.D. Tenn. Feb. 1, 2013); Hedgepeth v. Tennessee, 33 F. Supp. 2d

 668, 678 (W.D. Tenn. 1998). Therefore, Plaintiff Reid’s claim for retaliation is barred by the

 one-year statute of limitations, and should be dismissed with prejudice.



                                                     10
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 11 of 13                      PageID 167



        7.      Plaintiff has presented no evidence demonstrating that discriminatory animus

 against Plaintiff A.S.’s disability was a but-for cause, much less the sole cause, of Defendants’

 alleged conduct.    Such evidence is required in order to recover under Section 504 of the

 Rehabilitation Act and Title II of the ADA. “Discrimination occurs because of a plaintiff’s

 disability when there is sufficiently significant evidence that animus toward the disabled

 motivated the protested behavior.” Marble v. Tennessee, No. 3:15-cv-00508, 2018 U.S. Dist.

 LEXIS 96084, at *17 (M.D. Tenn. June 7, 2018) (citations omitted) (quoting Gohl v. Livonia

 Pub. Sch. Sch. Dist., 836 F.3d 672, 682 (6th Cir. 2016). Plaintiffs have not, and indeed, cannot,

 demonstrate that the alleged acts of these Defendants were motivated by discriminatory animus

 against Plaintiff A.S. due to her disability. Therefore, Plaintiffs’ claims for relief under Section

 504 of the Rehabilitation Act and Title II of the ADA must be dismissed.

        8.      Defendants submit Plaintiffs’ Complaint fails to comply with the general pleading

 standards set forth under Rules 8(a)(2) and 8(d)(1) of the Federal Rules of Civil Procedure, and

 accordingly, fails to state a claim. A complaint must provide a “short and plain statement of the

 claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Additionally,

 “[e]ach allegation [within the complaint] must be simple, concise, and direct.” Fed. R. Civ. P.

 8(d)(1). In contrast to this standard, Paragraphs 8, 19, 23, 25, 26, 27, 34, 35, 36, 37, 39, 45, 57,

 and 59 of Plaintiffs’ Complaint set forth verbose, conclusory assertions of purported fact, rather

 than simple, concise, and direct allegations as required by Rule 8. Many of these paragraphs

 contain only extended narratives which are at times redundant, immaterial, impertinent, and, on

 the whole, unnecessary. Accordingly, Defendants object to these portions of the Complaint and,

 pursuant to Fed. R. Civ. P. 12(f), move this Court to strike these Paragraphs as containing

 immaterial and impertinent matters.



                                                     11
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 12 of 13                      PageID 168



         9.      These Plaintiffs are not entitled to punitive damages on any claim asserted in the

 Complaint. With this Court’s dismissal of Plaintiffs’ claims under 42 U.S.C. § 1983, the only

 claims which remain in this cause are Plaintiffs’ direct claims under Section 504 of the

 Rehabilitation Act, and Title II of the ADA, along with Plaintiff A.S. and Reid’s respective

 retaliation claims asserted under the aforementioned statutes. Punitive damages are not available

 to parties seeking relief under Section 504 of the Rehabilitation Act or Title II of the ADA.

 Barnes v. Gorman, 536 US 181, 189-90 (2002). Therefore, Plaintiffs are not entitled to punitive

 damages on any claim asserted in their Complaint, and their demand for punitive damages

 should be stricken from the Complaint.

         10.     Defendants submit that Plaintiffs are not entitled to pre or post-judgment interest,

 as Plaintiffs’ have not made a claim for liquidated damages, and no legal basis exists for

 recovery of such an award for the harm alleged in this case.

         11.     Defendants rely upon the doctrines of estoppel, laches and waiver to the extent

 applicable to the facts of this cause.

         12.     Defendants also assert the affirmative defense of comparative fault. Plaintiffs’

 acts were the sole cause or a contributing cause of any alleged injury amounting to damages they

 incurred.

         13.     Defendants deny that any discretionary award of attorney fees would be

 appropriate or available to Plaintiffs.

         14.     Any allegations of the Complaint not admitted, denied, or explained are now

 denied as if specifically denied.




                                                     12
Case 2:19-cv-02056-JTF-cgc Document 33 Filed 10/03/19 Page 13 of 13                PageID 169



           Defendants deny that they are liable to the Plaintiffs in any amount and pray to be

 dismissed with costs, including discretionary costs and attorney’s fees, to be paid by the

 Plaintiffs.



                                             Respectfully submitted,

                                             LEWIS THOMASON


                                             s/Cheryl Rumage Estes
                                             Chery Rumage Estes (10099)
                                             Patrick S. Quinn      (35293)
                                             40 South Main Street, Suite 2900
                                             Memphis, TN 38103-5529
                                             T: (901) 525-8721
                                             F: (901) 525-6722
                                             cestes@lewisthomason.com
                                             pquinn@lewisthomason.com
                                             Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing electronically filed document was served upon all
 counsel of record via the Court’s CM/ECF filing system on today’s date.



                                                    s/Cheryl Rumage Estes
                                                    Cheryl Rumage Estes
 9107052




                                                   13
